          Case 1:21-cr-00131-PLF Document 23 Filed 03/16/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    :

                                            :
                                                 Criminal No. 1:21-cr-00131 (PLF-1)
                                            :

JASON GERDING                        :
____________________________________

     JASON GERDING’S OPPOSITION TO THE GOVERNMENT’S MOTION TO
             EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT


       Jason Gerding, through counsel, respectfully opposes the Government’s Motion to

Continue and To Exclude Time Under the Speedy Trial Act, ECF 20. In support of this Motion,

counsel states the following facts.

   1. Mr. Gerding is charged by indictment with Knowingly Entering or Remaining in any

       Restricted Building or Grounds; Knowingly Engaging in Disorderly Conduct in any

       Restricted Building or Grounds; Disorderly Conduct on Capitol Grounds; and Parading,

       Demonstrating or Picketing in a Capitol Building.

   2. The case originated when a criminal complaint was filed on January 21, 2021. Mr.

       Gerding was arrested in Illinois on January 28, 2021. The government did not oppose

       Mr. Gerding’s release into personal recognizance. On February 2, 2021, Mr. Gerding

       came before the Magistrate Court in this District and remained on personal recognizance,

       with conditions.

   3. As a result of this case, Mr. Gerding has lost his job and has had difficulty securing new

       employment.
      Case 1:21-cr-00131-PLF Document 23 Filed 03/16/21 Page 2 of 4




4. Although the government characterizes the instant case as the “largest in history” that is

   an inaccurate description of the case against Mr. Gerding. Mr. Gerding is, in essence,

   charged with trespassing. The charges and the evidence against him are exceptionally

   straight forward.

5. The government has set forth what it describes as a plan for providing discovery to Mr.

   Gerding. ECF 20 at 3. But this plan provides no assurance to the defense that suggests

   that the defense will actually receive discovery in any finite period of time. The

   government states that it expects to provide video discovery to Mr. Gerding in some

   undefined period after 60 days. Id. (“Cases that do not involve detained defendants will

   follow [after the next thirty to sixty days.”). It then intends to provide supplemental

   discovery on an “ongoing basis.”

6. The government is thus requesting a sixty-day exclusion of time to provide discovery to

   defendants other than Mr. Gerding in cases other this one. The government has not set

   forth a specific timeframe in which it intends to provide this discovery to counsel for Mr.

   Gerding.

7. At previous hearings, Mr. Gerding has agreed to exclusion under the Speedy Trial Act

   because the government has represented that it intends to provide discovery and make a

   plea offer in the excluded time. Some discovery, largely photos and videos from Mr.

   Gerding’s phone was provided on March 16, 2021 but the majority of discovery has not

   been disclosed and a plea offer has not been extended.

8. The government points out the number of law enforcement agencies that contributed to

   the investigation but that fact serves to underscore just how vast the government’s

   resources are in this case. Prosecutors have swooped in and 30 cases have been assigned
      Case 1:21-cr-00131-PLF Document 23 Filed 03/16/21 Page 3 of 4




   to prosecutors outside of the USAO-DC.

   https://www.politico.com/news/2021/03/10/capitol-riot-court-cases-475081. These

   prosecutors have volunteered their existence, presumably because their caseloads allow

   for additional work. In contrast, the Federal Public Defender has two staff investigators,

   one computer tech, no paralegals and nine lawyers, each of whom have between 7 and 10

   clients relating to the Capitol on top of a caseload outsized because of limited operations

   during the pandemic.

9. The government’s proposal sets up a two-part discovery production that will result in

   simultaneous and voluminous production of hours of discovery that defense attorneys

   will have to view. For lawyers at the Federal Public Defender’s Office, that work is

   multiplied by the number of cases for each attorney. And there is nothing in the

   government’s plan that notes that the government intends to identify the footage against

   each defendant when the evidence is produced.

10. Given the number of cases in which the government has moved for exclusion under the

   speedy trial act, it appears that the government intends to provide discovery in many of

   the cases on the same day. In other words, the defense is being asked to agree to a plan

   that will result in extensive discovery disclosures in eight different cases on the same day

   – a situation that is less than ideal from the defense perspective.

11. The government chose when to bring this prosecution, with the understanding that each

   individual defendant has rights under the Speedy Trial Act. The government brought this

   case understanding that there would be voluminous, that video footage was sprawling and

   that discovery must be provided. Two months after it brought forth the initial

   prosecutions in this case, the government has yet to determine how it can deliver
         Case 1:21-cr-00131-PLF Document 23 Filed 03/16/21 Page 4 of 4




      discovery, has yet to provide a reasonable position about protective orders and, in many

      cases, has not even provided police paperwork. The government chose to prosecute Mr.

      Gerding in January when it had no plan to prosecute the case within the restrictions of its

      discovery obligations. In turn, the government can simply dismiss this case and bring

      forth an indictment when it is actually ready to prosecute.

   12. Thus, Mr. Gerding opposes exclusion of time under the Speedy Trial Act unless the

      government: 1) agrees to complete a substantial portion of discovery within 45 days; 2)

      agrees to complete all discovery within 70 days; and 3) identifies all videos that pertain to

      Mr. Gerding’s case and/or the videos that the government intends to introduce in its case

      in chief. If the government commits to a deadlines relating to Mr. Gerding’s case, Mr.

      Gerding will not oppose exclusion under the Speedy Trial Act for 45 days and would be

      inclined not to oppose further exclusion after receiving additional discovery.



                                          Conclusion

      Wherefore, for the foregoing reasons, Mr. Gerding respectfully requests that the Court

deny the Government’s Motion for Exclusion of Time.



                                            Respectfully submitted,

                                            A. J. KRAMER
                                            FEDERAL PUBLIC DEFENDER

                                                   /s/
                                            _____________________________
                                            EUGENE OHM
                                            Assistant Federal Public Defender
                                            625 Indiana Avenue, N.W., Suite 550
                                            Washington, D.C. 20004
                                            (202) 208-7500
